Citation Nr: 1433639	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cataract and macular degeneration of the right eye, to include as secondary to a service-connected left eye disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army Air Force from August 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen previously denied claims of service connection for left and right eye disabilities.

During the pendency of the appeal, in an August 2009 decision review officer (DRO) decision, the RO granted service connection for blindness of the left eye.  This was a full grant of the benefit sought on appeal with regard to the left eye, and so that issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran did then initiate a new appeal with regard to the effective date of his awards of service connection and related special monthly compensation (SMC).

Both the effective date question and the reopening of the claim of service connection for the right eye were previously before the Board in May 2103, when both were denied.  The Veteran appealed the denial of reopening of a previously denied claim of service connection to the Court of Appeals for Veterans Claims (CAVC or the Court), which in April 2014 granted a Joint Motion for Partial Remand vacating the Board's denial and remanding the matter for further consideration.  The denial of an earlier effective for the grant of left eye service connection and entitlement to SMC was undisturbed, and is final.

In a letter to the Board dated June 12, 2014, the Veteran's attorney has asserted a claim for an increased disability rating for his service-connected right eye disability, arguing that under the provisions of 38 C.F.R. § 3.383, the Veteran's non-service connected right eye warranted compensation irrespective of whether it was service-connected.  The Board refers this claim to the RO for such action as is deemed appropriate.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2013 decision, the Board found that the Veteran was not prejudiced by adjudication of his appeal prior to initial AOJ consideration of evidence associated with the claims file since the most recent August 2009 supplemental statement of the case (SSOC), despite the lack of a waiver of such consideration; the evidence was duplicative of evidence of record at the time of the SSOC.

In the Joint Motion for Partial Remand upon which the Court's Order vacating the Board's denial and remanding the issue "for action consistent with the terms of the join t motion" was based, the parties, which included the Veteran's representative, argued that the Veteran was in fact prejudiced by the lack of initial AOJ consideration.  Therefore, "the parties agree that vacatur and remand of Appellant's claim is warranted for consideration by the AOJ in the first instance."

Following the return of the appeal to the Board, in correspondence dated June 12, 2014, the Veteran's attorney curiously submitted a waiver of initial AOJ consideration of all evidence the AOJ may not have considered.  Notwithstanding this waiver, as the Court has, in incorporating the terms of the Joint Motion for Partial Remand into its April 2014 Order, mandated remand by the Board for initial AOJ consideration of the evidence associated with the file since the August 2009 SSOC, the Board will of course comply.  This is consistent with the Court's and Board's mission and utmost desire to afford the Veteran a full and fair consideration of his claims.  The claims adjudication process must be respected.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Adjudicate the question of whether new and material evidence has been received to reopen a claim of service connection for a right eye disability, to include secondary service connection, which considers all evidence associated with the claims file since, or not considered in, the August 2009 SSOC on this issue.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


